Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 9, 2007 (May 3, 2007) CHINAGROWTH NORTH ACQUISITION CORPORATION (Exact name of registrant as specified in its charter) Cayman Islands (State or Other Jurisdiction of Incorporation 1818 Canggong Road, Fengxian Shanghai Chemical Industry Park
